Citation Nr: 1603846	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  11-14 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability, to include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.

3.  Entitlement to a compensable rating for erectile dysfunction.

4. Entitlement to a rating in excess of 20 percent for diabetes mellitus.

5.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right upper extremity.

6.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.

7.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

8.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to May 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, dated in July 2009, September 2009, April 2010, and June 2010.

The Board further notes that a separate June 2014 statement of the case was issued which pertained solely to the issues of entitlement to service connection for ischemic heart disease and hypertension.  Although the Veteran filed a timely substantive appeal in August 2014 with respect to all issues listed on a concurrent June 2014 statement of the case which pertained to the issues listed on the title page, the attachment included with his substantive appeal did not list service connection for ischemic heart disease and hypertension among the issues he was appealing.  In addition, he clarified the issues which he was appealing in a subsequent correspondence dated in December 2014, and entitlement to service connection for ischemic heart disease and hypertension were not among the issues listed.  These issues were never certified to the Board, and are therefore not currently before the Board at this time.  

In April 2015, the Veteran's claim was remanded to afford him the opportunity to appear for a hearing before the Board.  The requested hearing was held in November 2015 via videoconference before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  The case has since been returned to the Board for adjudication.  

The issues of entitlement to service connection for a bilateral eye disability and acquired psychiatric disorder, and entitlement to increased rating for peripheral neuropathy of each lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On November 6, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeals of entitlement to increased ratings for erectile dysfunction, diabetes mellitus, and peripheral neuropathy of each upper extremity.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to an increased rating for erectile dysfunction are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
 
2.  The criteria for withdrawal of an appeal on the issue of entitlement to an increased rating for diabetes mellitus are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an appeal on the issue of entitlement to an increased rating for peripheral neuropathy of the left upper extremity are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of an appeal on the issue of entitlement to an increased rating for peripheral neuropathy of the right upper extremity are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the November 2015 videoconference hearing, the Veteran indicated that he wished to withdraw his increased rating claims for erectile dysfunction, diabetes mellitus, and peripheral neuropathy of each upper extremity.  The withdrawal is documented in the hearing transcript, which has been associated with the electronic claims file.  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to these claims. 

Accordingly, the Board does not have jurisdiction to review the appeals of entitlement to increased rating for erectile dysfunction, diabetes mellitus, and peripheral neuropathy of each upper extremity.  


ORDER

The claim for an increased rating for erectile dysfunction is dismissed.  

The claim for an increased rating for diabetes mellitus is dismissed.  

The claim for an increased rating for peripheral neuropathy of the left upper extremity is dismissed.  

The claim for an increased rating for the right upper extremity is dismissed.  


REMAND

The Board finds that further development is necessary regarding the Veteran's service connection claims for a bilateral eye disability and acquired psychiatric disorder, as well as his increased rating claims for peripheral neuropathy of each lower extremity.  

Eyes

The Veteran contends that he has a bilateral eye disability secondary to his diabetes mellitus.  In April 2014, the Veteran was afforded a VA examination to determine whether the Veteran's currently diagnosed cataracts are secondary to his service-connected diabetes mellitus.  The examiner opined that the Veteran's cataracts were less likely than not "proximately due to or the result of" his service-connected diabetes mellitus.  He provided a detailed rationale for his opinion, and also noted that the Veteran did not have diabetic retinopathy.  The examiner did not, however, provide an opinion with respect whether the Veteran's service connected diabetes mellitus aggravated a current eye disability. 

For secondary service-connected claims, an adequate VA opinion must include an opinion both as to causation and aggravation.  See 38 C.F.R. § 3.310.  As the April 2014 VA opinion is inadequate, the Board must remand this issue for a supplemental opinion.  

PTSD

The Veteran was afforded a VA psychiatric examination in April 2014, during which the examiner diagnosed "other specified depressive disorder, depressive episode with insufficient symptoms."  The examiner attributed this to the Veteran's current life stressors, and also opined that his symptoms did not meet the criteria for a PTSD diagnosis.  

Although the April 2014 examiner provided detailed rationale for her negative opinion, she did not provide an opinion for all acquired psychiatric disorders present during the appeal period.  These included major depressive disorder, panic disorder, and generalized anxiety disorder.  Additionally, the Board is requesting clarification as to the nature of any psychiatric disorder and/or personality disorder present prior to his active duty and whether any disorder was aggravated during active duty or whether any preexisting personality disorder was subject to any superimposed disease or injury during service.  

The Board finds that the medical evidence is insufficient to decide the acquired psychiatric disorder claim and it must be remanded for supplemental opinions.  

Peripheral Neuropathy

The Board finds that additional development is required regarding the Veteran's increased rating claims for peripheral neuropathy of each lower extremity.  The Veteran was most recently afforded a VA peripheral nerves examination in May 2014.  Although this examination was less than two years ago, the Veteran specifically contended during his November 2015 hearing that his symptoms have worsened since his last examination. 

When a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examination is too remote and a new examination is warranted.

TDIU

The Veteran's claim for a TDIU is inextricably intertwined with the remanded claims; consideration of this matter must be deferred pending resolution of this claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the electronic claims file.

2.  Then, forward the Veteran's electronic claims file to the April 2014 VA eye examiner, if available, for a supplemental opinion as to the etiology of the bilateral eye disability.  If the April 2014 examiner is unavailable, forward the electronic claims file to another appropriate examiner for the requested opinion.  

It is left to the examiner's discretion whether to reexamine the Veteran.  

Following review of the Veteran's claims file, the examiner is asked to provide the following opinion:

Is it at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has an eye disability that has been caused or aggravated (chronically worsened) by his service-connected diabetes mellitus?  

The examiner is specifically asked to respond to the question of possible aggravation.  

The examiner must provide a complete rationale for all opinions provided. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided.

3.  Then, forward the Veteran's electronic claims file to the April 2014 VA psychiatric examiner, if available, for a supplemental opinions as to the etiology of the claimed acquired psychiatric disorder.  If the April 2014 examiner is unavailable, forward the electronic claims file to another appropriate examiner for the requested opinions.  The examiner should note that the claims file has been reviewed.

It is left to the examiner's discretion whether to reexamine the Veteran.  
 
(a) After reviewing the file, the examiner should identify all current psychiatric disorders present at any time during the appeal period.  

(b) For any psychiatric disorder identified, the examiner should opine as to whether such disorder clearly and unmistakably preexisted service.  If so, the examiner should offer an opinion as to whether such disorder clear and unmistakably was not aggravated in service.

(c) If any identified psychiatric disorder did not preexist service, the examiner should opine as to whether it is at least as likely as not that any such disability had its onset in service; or is otherwise related to service.

(d) If any current personality disorder is found, the examiner should offer an opinion as to whether it is at least as likely as not that such disorder was subject to any superimposed disease or injury in service, or otherwise permanently aggravated during military service?

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale for any opinions proffered should be provided.  If the examiner is unable to provide any requested opinion, he or she should fully explain why such opinion could not be rendered.

4.  The Veteran should be afforded an appropriate VA examination by an examiner with sufficient expertise to determine the current degree of severity of his peripheral neuropathy of the bilateral lower extremities.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes. In addition, the examiner should provide information concerning the functional impact of the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities. 

The examiner should provide a complete rationale for any opinions provided.

5.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted-including the TDIU claim.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


